CANTY, J.
Plaintiff alleges that he was a passenger on defendant’s train, was ejected therefrom by the conductor, and claims damages therefor. On the trial, the court dismissed the action at the close of plaintiff’s evidence, and from an order denying a new trial plaintiff appeals. It appears by the evidence that plaintiff is a traveling man. On June 29, 1895, he purchased of the railroad station agent at Redwood Falls, in this state, a mileage ticket or book in the ordinary form, containing 2,000 miles of transportation, for which he paid $50. There was a contract printed on the cover which he signed. The date of issue was also stamped on the cover, and on the margin of the cover was a series of dates, the proper day, month, and year in which were to be punched so as to indicate the time when the right to use the transportation would expire. By mistake, the date June 29,1895, was punched, so as to make the transportation expire on the day it was issued, instead of a year later, as was intended. The *448year 1895 was punched instead of the year 1896. The contract so signed stated, among other things, that the 2,000 mile ticket was issued for the exclusive use of plaintiff, was not transferable, was subject to conditions named therein, and was “void for passage after date canceled in margin.”
Plaintiff used this ticket until January 15, 1896, without objection, by which time 1,600 miles of the transportation had been torn out of the book, and taken up by the company for plaintiff’s fare on its trains, leaving 400 miles still in the boob. On that day, plaintiff boarded defendant’s passenger train at Minneapolis, for the purpose of riding thereon to Shakopee, in this state. Between Minneapolis and St. Paul the conductor demanded fare, and plaintiff presented him the mileage book. The conductor noticed the date at which it was punched to expire, and refused to accept the mileage contained in it for plaintiff’s fare. Plaintiff testified:
“I told him where I bought it, and about when I got it, and showed him the stamp on the back. He says, Tt is very evident that the book was punched a year by mistake, and you will have to take the book as it is.’ ”
On arriving at St. Paul, the conductor again demanded plaintiff’s fare. Plaintiff refused to pay anything except the transportation in the book, and thereupon the conductor caught him by the arm, and led him out of the car onto the platform. He then hastened to the depot, purchased a new ticket, and again boarded the same train, and rode to his destination.
1. We are of the opinion that there was sufficient evidence to sustain a verdict for plaintiff for some amount, and that the court below erred in dismissing the action. It is contended by respondent that there is no evidence that there was any mistake in punching the date on which the ticket should expire, and no evidence that there was any agreement that the ticket should expire on any other date than the one punched. The point is not well taken. Respondent itself, as a part of its cross-examination, introduced in evidence a bulletin or circular letter to its conductors, signed by its general passenger agent, in which it is stated that this ticket was erroneously limited to expire June 29, 1895, and that it should be honored by the conductors until June 29, 1896, and plaintiff admitted that, shortly after he was ejected, he was shown a copy of this bulletin.
*4492. Respondent also contends that the mileage book so signed by plaintiff is a complete contract in itself; that it must be reformed in equity to correct the alleged mistake; and that, until so reformed, plaintiff must stand on the contract as written, citing such cases as Rahilly v. St. Paul, 66 Minn. 153, 68 N. W. 853; Boylan v. Hot Springs, 132 U. S. 146, 10 Sup. Ct. 50, and Fonseca v. Cunard, 153 Mass. 553, 27 N. E. 665. Most of the cases so cited merely hold that, where the passenger signs or accepts such a contract, he is bound by its provisions, whether he read them or expressly consented-to them or not. But suppose the contract as written or printed is contrary to the express oral agreement between the parties; must the "passenger go into a court of equity, and have the contract reformed, before he can insist that the common carrier shall perform it, or respect it, or pay damages for failure to do so? Would not such a rule of law be contrary to public policy? Is it public policy to throw such a burden on the passenger, and thus to offer a premium on the commission of errors and mistakes by the common carrier, and to shield it in this manner from the consequences of those errors and mistakes? The passenger usually makes his contract for transportation just before entering upon his journey. If he must have his ticket reformed before he can ride upon it, will it not in most cases be worthless to him, especially if the ticket is not transférable or will expire in a limited time? The common carrier is performing a public duty, and is.it not contrary to public policy to allow it to adopt any method of doing business which will unnecessarily or unreasonably shield it from the consequences of its own errors and blunders in the performance of that duty, even though such method is adopted only in cases where it carries passengers at reduced rates? But it is unnecessary to decide these questions in this case, and we do not decide them. The limitation placed on this ticket is necessarily void. No man can ride out either 2,000 miles of transportation or $50 worth of transportation on any ordinary passenger train in one day. The ticket was limited to expire on the day it was issued, and it was impossible for the passenger to get the worth of his money out of the ticket on that day; so that the rate charged him for that day’s ride would necessarily be extortionate and illegal, and therefore this limitation was void on its face. Then, if respondent’s position is correct, that the parties mus l *450stand on the contract as written, and cannot prove the oral contract actually made, it would follow that this ticket is unlimited as to time.
3. Respondent further contends that plaintiff! did not present to the conductor a ticket apparently valid on its face; that it is a general, necessary, and reasonable rule of all railroad companies that, where a passenger presents a ticket not apparently valid on its face, it is the duty of the conductor to refuse it, and, if the passenger refuses to pay his fare, to eject him; that the passenger is bound to know this rule, and abide by it, and cannot recover damages for being so ejected. Respondent cites Elliott, Railroads, § 1594; Poulin v. Canadian, 3 C. C. A. 23, 52 Fed. 197; Frederick v. Marquette, 37 Mich. 342; and other cases which lay down this rule. We are of the opinion that, so far as it goes, the proper rule on this point is stated in Freeman’s note to Com. v. Power, 7 Metc. (Mass.) 596, 41 Am. Dec. note 475, as follows:
“Although the cases on this subject are not entirely consistent with each other, the doctrine deducible from them, and the correct doctrine as it seems to us, is that when one has paid his fare to a certain destination on a railway, to the officer appointed by the company to receive it, the contract for carriage is complete, and he has a right to be carried in accordance with that contract, which cannot be infringed or impaired by any rule of the company or by any mistake or default of its servants. If by a mistake of one of the officers of the company he is not furnished with a proper ticket or check evidencing his right to be carried to his destination, his right nevertheless remains, and if for want of the requisite evidence of that right, another servant of the company refuses to carry him without another payment of fare, the contract is broken, and he has a complete right of action for all damages resulting from such breach. But as the rule requiring him to show a proper ticket or to pay his fare, if demanded, is a reasonable one, he will not be justified in refusing compliance with it, and in remaining in the car until forcibly expelled, merely for the purpose of heaping up damages. He should either pay the fare demanded, or quit the train; and in either case, we think he ought to recover, as a part of his damages, reasonable compensation for the indignity put upon him by the company through the default of its servant. But he can add nothing to his claim by remaining in the car until forcibly ejected, for the rule under which he is ejected, being reasonable, is a complete protection to the company and its servants against the recovery of any damages, directly or indirectly, for an assault made necessary by his own obstinacy, if no more violence than is required for his ejection is used. Such a case stands *451upon an entirely different ground from that of a passenger who has a proper ticket, and is nevertheless expelled.” Quoted with approval in 4 Elliott, Railroads, 2490, note 3.
But, so far as this rule refuses the passenger damages for being forcibly ejected, it does not apply when, from the circumstances appearing on the face of the ticket and the surrounding circumstances known to the conductor, it is probable that a mistake has been made by the company in issuing the ticket, and this probability is so strong that the conductor should, under the circumstances, investigate further before ejecting the passenger. The statements of the passenger need not be accepted in such a case except so far as they call the conductor’s attention to facts and circumstances which he can then and there observe. Any other rule would leave the company at the mercy of every one who might try to impose upon it.
Let us now apply to this case the rules of law thus laid down. The evidence is conflicting as to whether or not the date of the ticket stamped on it as aforesaid could be made out when it was presented to the conductor. Plaintiff testified that the date could then be seen, but the conductor, called by plaintiff, testified that the stamp was then so dim that he could not tell when the ticket was issued. If he could not then decipher the date of issue, the ticket sufficiently appeared on its face to have expired, there was nothing to put him on his guard, and he was justified in ejecting plaintiff. In that case Freeman’s rule, above quoted, applies. But, if this date could be seen at that time, then it appeared, as we have already shown, that the ticket had not expired. The conductor, as well as every one else, must be held to know the law. But, even if it could be held that the conductor was not obliged to know the law, the ticket bore on its face sufficient evidence of a mistake in issuing it to put him on his guard, if the date of issue appeared, at least, sufficient evidence to warrant the jury in finding that it put him on his guard, or should have done so. In any such case, a verdict awarding plaintiff damages for being forcibly ejected would be sustained.
The order appealed from is reversed, and a new trial granted.